Mr. Presiding Justice Baker delivered the opinion of tbe court. The master is bound to exercise reasonable and Ordinary care and diligence in providing reasonably safe and sufficient means and appliances for the use of his servants. This is a continuing duty, requiring the master to use the same care to see that the appliances are kept in good condition while in use and to that end to exercise reasonable care in supervision and inspection. 'The master cannot avoid responsibility by merely showing that he did not know of a defect. It is the duty of the master to know, if it can be discovered by reasonable care and diligence. The master must answer for the negligence which may be committed by any servant to whom he delegates the duty of furnishing or inspecting the appliances and instrumentation through which the master carries on his business. If in this case the defendant could have known of the defect in the rope before it broke, by the exercise of ordinary care and prudence, it should be held to the same responsibility as though it actually did know of it. Chicago & E. I. R. Co. v. Kneirim, 152 Ill. 458; Whitney & Starrette Co. v. O’Rourke, 172 Ill. 177; Consolidated Coal Co. of St. Louis v. Haenni, 146 Ill. 614; Missouri Iron Co. v. Dillon, 206 Ill. 145. We think that from the evidence the jury might properly find that the duty of furnishing and supervising the rope and tackle was delegated by the defendant to Martin. Hogan, the inside foreman of defendant, told Martin to use the rope in question if it was all right, and the defendant was not relieved from the duty to exercise reasonable care in providing and keeping in repair a rope furnished to suspend the seat on which plaintiff was compelled to sit to perform the work he was directed to perform for the defendant by the delegation of that duty to Martin. Chicago & E. I. R. Co. v. Kneirim, supra. The servant has the right to assume that the master has discharged his duty to use reasonable care to furnish him with reasonably safe appliances, and has no duty of inspection to discover latent defects and dangers in such, appliances which render his employment more than ordinarily hazardous. “He is charged with notice of such defects in appliances as the exercise of ordinary care would make manifest to him, but he does not assume the risk of defects of which he has no knowledge and which he cannot discover by the use of ordinary care, and of which the master has, or ought to have, knowledge.” Chicago & E. I. R. Co. v. Heerey, 203 Ill. 492, 497, 498; Missouri Iron Co. v. Dillon, supra. From the fact that the rope broke, the jury might properly find that it was not strong enough to withstand the strain put on it, and that the weakness of the rope manifested itself by the “fuzzy” condition that Martin testified he saw in the rope at a point about as high as plaintiff could reach, and that plaintiff testified he saw when Martin called to him that the rope was “fuzzy” above the pulley and, we think, might properly further find not only that the inherent weakness of the rope was manifested by its “fuzzy” condition, but such condition would have been discovered if a proper inspection had been made before using the rope. Martin testified that when they rove the rope through the pulleys he looked at it, but did not finger the rope as it passed through bis bands for the purpose of seeing whether he could feel or detect anything the matter with the rope. Bennett testified that he and Ley were on the roof when the rope was straightened out; that the rope was already in the blocks and all they had to do was to straighten it out. Ley testified that he did not know who put the rope through the blocks. Martin testified that he examined the rope the next day after the accident and found that one foot of it at the place where it broke was rotten, and that he could tell from an examination of the rope that it was eaten up with acid; that he went to the attic where the rope was first found and there saw near the place where the rope was found a bottle of acid with a paper stopper in it. Miles, the janitor of the Marshall building, testified that the rope and acid had been all in a pile together in the attic of the building for three or four months. The rule of the defendant provides that: “Acid must not be put in the same package with ropes in going to and from buildings and extreme care is urged to keep them from coming in contact.” The fact that the rope in question was found near a bottle of acid with a paper stopper was notice to defendant of the necessity of a careful inspection of the rope. The finding of the jury, implied by their verdict, is that by such an inspection as the defendant in the exercise of reasonable care should have made of the rope, under the circumstances shown by the evidence, it is probable that the defect in the rope would have been discovered; that the failure to make such inspection was negligence and that such negligence was the proximate cause of plaintiff’s injury. On the evidence in the record we do not think that such finding should be disturbed. We find no reversible error in the rulings of the court on questions of evidence or instructions. Plaintiff sustained a comminuted fracture of the right leg at the knee, a fracture of the right wrist, cuts on the head and face and injuries to his back and one ankle. He was injured December, 1910, and the case was tried in February, 1912. Operations were performed soon after the injury, and February 19 and November 11, and up to the time of the trial he had only worked two days. In view of the very serious nature of plaintiff’s injuries and the consequences up to the time of the trial and probable consequences in the future, we cannot say that the damages awarded him are excessive. The judgment of the Circuit Court is affirmed. Affirmed.